Case 3:14-cv-00139-DJH Document 122 Filed 05/06/20 Page 1 of 3 PageID #: 1400




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


 IN RE: AMAZON.COM, INC.,                      Master File No. 3:14-md-02504-DJH
 FULFILLMENT CENTER FAIR                       MDL Docket No. 2504
 LABOR STANDARDS ACT (FLSA)
 AND WAGE AND HOUR
 LITIGATION,

 THIS DOCUMENT RELATES TO:                     Case No. 3:14-cv-00139-DJH

 Jesse Busk, et al. vs. Integrity Staffing
 Solutions, Inc., et. al., Case No. 14-cv-
 00139-DJH

                        JOINT REPORT REGARDING MEDIATION
       Pursuant to this Court’s Orders, Plaintiffs JESSE BUSK, ET AL. (“Plaintiffs”), and
Defendants INTEGRITY STAFFING SOLUTIONS, INC. ET AL. (“Defendants”), by and
through their respective counsel, hereby notify the Court that to enable sufficient preparation time
for mediation and due to the COVID-19 crisis, the Parties have rescheduled mediation in this
matter (originally scheduled for April 17, 2020) to May 27, 2020, to be conducted remotely with
Mediator Carolyn Cairns. Per the Court’s Orders, the Parties will file a joint report advising the
Court of the result of the mediation within seven (7) days of the mediation’s conclusion.
DATED: May 6, 2020                            Respectfully Submitted,

                                                      THIERMAN BUCK LLP

                                                      /s/ Joshua D. Buck
                                                      Joshua D. Buck
                                                      7287 Lakeside Drive
                                                      Reno, Nevada 89511
                                                      Attorneys for Plaintiffs
                                                      MORGAN, LEWIS & BOCKIUS LLP
                                                      /s/ Joseph A. Nuccio
                                                      Joseph A. Nuccio
                                                      502 Carnegie Center
                                                      Princeton, New Jersey 08540
                                                      Attorneys for Defendant Amazon.Com, Inc.

                                          1
                          JOINT REPORT REGARDING MEDIATION
Case 3:14-cv-00139-DJH Document 122 Filed 05/06/20 Page 2 of 3 PageID #: 1401




                                         LITTLER MENDELSON, P.C.
                                         /s/ Rick Roskelley
                                         Rick Roskelley
                                         Camelback Esplanade
                                         2425 East Camelback Road, #900
                                         Phoenix, AZ $5016
                                         Attorneys for Integrity Staffing Solutions,
                                         Inc.




                                   2
                   JOINT REPORT REGARDING MEDIATION
Case 3:14-cv-00139-DJH Document 122 Filed 05/06/20 Page 3 of 3 PageID #: 1402




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was filed this 6th day of May, 2020, and served
on the parties via the Court’s ECF system.

                                     /s/Joshua D. Buck
                                     Attorneys for Plaintiffs




                                         3
                         JOINT REPORT REGARDING MEDIATION
